DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered.
On pages 7-9 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant summarizes the amendments made to address the previous claim objections and 112(b) rejections.  In response, the Examiner has withdrawn almost all objections and 112 rejections.  A new claim objection has been made, and two 112(b) rejections remain.
On pages 9-10, Applicant argues that previous primary reference Olsta et al., (“Olsta”, US 2008/0264546), does not disclose the amended claimed invention of independent Claim 1, in which the “interior cavity includes internal baffles configured ot direct a flow of the upwelling pore fluids”.  Applicant summarizes the disclosed invention of Olsta and asserts that Olsta is “silent on internal baffles”.  Applicant states that Olsta describing that its outer walls being water-impermeable to prevent water from traveling horizontally and out of the article without complete treatment by the reactive material shows a lack of awareness of the usefulness of internal baffles”.  The Examiner notes however that the claimed invention explicitly claims “an impermeable side wall” as part of the claimed housing, which is disclosed in paragraph [0013] of Olsta.  Thus, the mere disclosure that the outer walls are water impermeable in Olsta would not necessarily suggest that there is no use for internal baffles in such an invention.  The Examiner notes 
Furthermore, the Examiner notes that Figure 2B of Olsta discloses multiple gabion cages 13 placed together side-by-side in which the upwelling pore fluids flow up through the bottom surfaces of each cage 13 and then out the top surfaces of each cage 13.  Additionally, the Examiner notes that each cage 13 includes side walls 20, some of which are disposed internally within the whole combination of gabion cages.  The Examiner points to paragraph [0045] regarding these side walls 20, in which “treatment of any contaminated water [is] attempting to move vertically upward around the wall”.  Thus, the Examiner interprets any flow of upwelling pore fluid attempting to move around the walls 20 to be directed by said walls (baffles).  For this reason, the Examiner finds Applicant’s arguments against Olsa regarding this limitation to be unpersuasive.
On pages 10-11, Applicant also argues against the previous prior art rejection using the combination of Hull (US 6386796 B1) and Cherry et al. (“Cherry”, US 5487622).  Here, Applicant argues that neither Hull nor Cherry discloses “an interior cavity that includes internal baffles”.  Applicant describes the disclosed inventions of Hull and Cherry, and concludes that neither reference discloses such internal baffles.  However, the Examiner takes the position that another embodiment of Cherry such as Figure 5 discloses “internal baffles”.  The Examiner points to the arrangement showing a series of receptacles placed adjacent to one another in a single “gate” in which fluid flows across each receptacle.  Each receptacle has walls surrounding its interior, some of which face 
On pages 11-14, Applicant argues against Claims 2, 4-7, 9, 10, 11, 12, 14, & 16-20, but does not provide any specific remarks against the disclosures or teachings of the rejections involving the limitations put forth in those claims.  Since the Examiner finds that Olsta, and the combination of Hull and Cherry still disclose independent Claim 1 for the reasons stated above, these additional remarks are considered moot.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “wherein interior cavity” is missing an article such as “said” or “the”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the limitation “the reactive treatment cell” on line 4 of the claim should be rewritten as “the submersible reactive treatment cell” to better reflect the earlier recitation of this limitation in the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the limitation “the cap layer” on lines 17, 18 & 26 of the claim should be rewritten as “the impermeable cap layer” to better reflect the earlier recitation of this limitation in the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the limitation “the core” on line 25 of the claim should be rewritten as “the solid core” to better reflect the earlier recitation of this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 18 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the body of water” on line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the permeable floor” on line 20 of the claim.  It is not clear if this limitation is the same limitation as “the permeable floor layer” on line 18 of the claim, or not.  Examiner interprets them to be the same.
Claim 18 recites the limitation “a sediment” on line 3 of the claim.  It is not clear if this limitation is the same limitation as “sediment bed” or “sediment surface” as already recited in Claim 7, or not.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Olsta et al., (“Olsta”, US 2008/0264546).
Regarding Claim 1, Embodiment 1 of Olsta discloses a submersible reactive treatment cell comprising: 
a housing including a sidewall defining an interior cavity, (Exterior Side Walls 20 have interior cavity in Gabion Cages 13, See Figure 2B and 1, and See paragraphs [0041] & [0043]), the interior cavity adapted to house one or more treatment reagents capable of treating pore fluids flowing through the interior cavity, (Reactive Material 17 in Gabion Cages 13, See Figure 2B and 1, and See paragraph [0039]); 
a permeable ceiling layer connected to a top surface of the sidewall, the permeable ceiling layer comprising a geogrid outer ceiling layer and a non-woven geotextile inner ceiling layer, (Top Cover Grid 22 and Top Nonwoven Outer Geotextile Sheet Material Layer 16, See Figure 2B and 1, and See paragraphs [0039], [0041] & [0043]); and 
a permeable floor layer connected to a lower surface of the sidewall, the permeable floor layer comprising a geogrid outer floor layer and a non-woven geotextile inner floor layer, (Bottom Wall 19 and Bottom Nonwoven Outer Geotextile Sheet Material Layer 18, See Figure 2B and 1, and See paragraphs [0039], [0041] & [0043]), having a permeability adapted for retaining the one or more treatment reagents within the interior cavity during submersion,  (See paragraph [0039]; “reactive materials 17 are confined between cover sheets 16 & 18”), and for receiving and permitting passage of the pore fluids into the 
Embodiment 1 of Olsta does not explicitly disclose that the side wall is an impermeable side wall, and that the pore fluids are upwelling.
Embodiment 2 of Olsta discloses that the side wall is an impermeable side wall and that the pore fluids are upwelling, (See paragraph [0013], Olsta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the submersible reactive treatment cell of Embodiment 1 of Olsta by incorporating that the side wall is an impermeable side wall and that the pore fluids are upwelling as in Embodiment 2 of Olsta because “a gabion has several advantages over loose placement of reactive or adsorptive materials including” having its “outer walls…made water impermeable…to prevent water from traveling horizontally and out of the gabion/geocomposite article without complete treatment by the reactive material”, (See paragraph [0013], Olsta).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claims 1 and 3, Hull discloses a submersible reactive treatment cell (See Fig. 5, permeable and reactive AQUABLOK 48) comprising receiving and permitting passage of upwelling pore fluids into the interior cavity of the submersible reactive treatment cell (See Fig. 5, injection system 46 discharges fluid into contaminated sediments 32 layer).
Hull does not disclose a submersible reactive treatment cell including an impermeable sidewall defining an interior cavity, the interior cavity adapted to house one or more reagents; a permeable ceiling layer connected to a top surface of the housing sidewall, or wherein interior cavity includes internal baffles configured to direct a flow of the upwelling pore fluids.  Hull does however disclose that the submersible reactive treatment cell (See Fig. 5, permeable and reactive AQUABLOK 48) can be modified to be treatment gates (See col. 34, lines 1-6).
An embodiment of Cherry discloses a submersible reactive treatment cell (See Figs. 1 and 2, curtain 12 comprising body 30), wherein fluid moves from one end to an opposite end through a gate (See Fig. 1, fluid enters gate 23 to be treated by treatment material within body 25) to treat contaminated ground water (See Col.1, lines 53-58). Cherry discloses the submersible reactive treatment cell comprises a housing including an impermeable side wall (See Figs. 1 and 2, body 30 allowing water to flow through gate 23) defining an interior cavity (See Figs. 1 and 2, receptacle 27 within the body 30), the interior cavity adapted to house one or more treatment reagents (See Figs. 1 and 2, treatment material within body 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull comprising 
The combination of Hull and this embodiment of Cherry does not disclose a submersible reactive treatment cell comprising the permeable ceiling layer comprising a geogrid outer ceiling layer and a non-woven geotextile inner ceiling layer, and a permeable floor layer connected to a lower surface of the housing sidewall, the permeable floor layer comprising a geogrid outer floor layer and a non-woven geotextile inner floor layer having a permeability adapted for retaining treatment reagents within the interior cavity during submersion. Hull does however disclose a modification that geotextile filter fabric are placed beneath the blocks and over the top of the underlying substrate to minimize erosion of the underlying substrate while still allowing for water passage during hydraulic stabilization of the waterway system (Hull; See Col. 41, lines 34-45).
Cherry discloses in another embodiment a submersible reactive treatment cell (See Figs. 11, 12A and 12B, gate 103 with treatment material 107), wherein fluid moves from one end to an opposite end through a gate (See Fig. 11, fluid entering and leaving gate 103 and being treated by treatment material 107) to treat contaminated ground water (See Col. 1, lines 53-58). Cherry discloses that a problem may arise when the minimum distance of the water travelling from one end of the cell to the opposite end of the cell may not be thick enough to ensure sufficient residence time of the contaminated water in 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry comprising the liner sandwiched between two layers of geotextile fabric at the inlet and outlet sections of the housing of Hull and Cherry where the permeable ceiling layer comprising a geogrid outer ceiling layer and a geotextile inner ceiling layer as shown by another embodiment of Cherry in order to increase the residence time of the contaminated water with the treatment material (Cherry; See Col. 12, lines 50-55) while 
This combination of Hull and Cherry does not explicitly disclose wherein interior cavity includes internal baffles configured to direct a flow of the upwelling pore fluids.
Another embodiment of Cherry discloses wherein its interior cavity includes internal baffles configured to direct a flow of the upwelling pore fluids, (Multiple Zones of Receptacles 28 each with bordering sidewall through which the flow of fluid is directed, See Fig. 5, and See column 7, lines 21-35, Cherry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the submersible reactive treatment cell of Hull and Cherry by incorporating wherein interior cavity includes internal baffles configured to direct a flow of the upwelling pore fluids as in another embodiment of Cherry because “depending on the nature of the contaminant, it may be preferred to treat the contaminant in a number of stages” and “a number of receptacles can therefore be placed in a single gate” which “permits certain kinds of treatment to be carried out which would be impractical if the treatment material had to be mixed together”, (See column 7, lines 21-27, Cherry).
Additional Disclosure Included:
Claim 3: The submersible reactive treatment cell according to claim 1, further comprising at least one treatment regent comprising one or more composite particles having a core (See Fig. 1, core 11), and a sealant layer at least partially encapsulating the core (See Fig. 1, sealant layer 12), the sealant layer comprising a reactive material that is capable of removing one or more contaminants from contaminated pore fluid (See .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Paulson et al. (US 6171984 B1).
Regarding Claim 2, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. While the combination discloses the permeable floor layer is connected to a bottom edge of the impermeable sidewall (Cherry; See Fig. 1, layer opposite of item number 29 where water flows through gate 23) and comprises a geogrid outer floor layer and a non-woven geotextile inner floor layer (Cherry; See Col. 12, lines 56-61 and Col. 13, lines 1-7, liner is sandwiched between two layers of geotextile fabric; Leach; See col. 1, lines 26-28, nonwoven geotextiles are often reinforced with a woven backing), the combination does not disclose wherein the impermeable housing sidewall comprises a geomembrane-supported geosynthetic clay liner.
Cherry does however disclose the use of a liner comprising geotextile fabric within the container, wherein the liner is bentonite which is sandwiched between two layers of geotextile fabric (Cherry; See Col. 12, lines 56-61 and Col. 13, lines 1-7).
Paulson discloses that it is known in the art that geosynthetic clay liners consists of a layer of bentonite supported by geotextiles, geogrids or geomembranes (See Col. 1, lines 53-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry by modifying the liner of Cherry wherein the impermeable sidewall comprises a geomembrane-supported geosynthetic clay liner as shown by Paulson since it is known in the art to use geomembrane as an alternative supporting layer to a bentonite layer as a moisture barrier (See Col. 1, lines 53-57).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 4, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. The combination does not disclose a reactive treatment cell wherein the one or more treatment reagents are replaceable and contained within an exchangeable reagent cartridge present within the chamber.
Cherry does however disclose in another embodiment where the submersible treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry comprising the treatment reagents within exchangeable reagent cartridge wherein the one or more treatment reagents are replaceable and contained within an exchangeable .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Holland (US 5908558).
Regarding Claim 5, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. While the combination discloses the reactive treatment cell further comprising a boot portion dimensioned to seal the treatment reagent (See Fig. 1, lower layer of gate 23 comprising tight wall 18 which houses/seals the treatment reagent 25 within the body 30), the combination does not disclose wherein the housing comprises an exchangeable cartridge containing one or more treatment reagents, the reactive treatment cell further comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot.
Cherry does however disclose in another embodiment where the treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
Holland discloses an exchangeable reagent cartridge (See Fig. 1, filter container 1) wherein the housing comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable reagent cartridge (See Fig. 1, filter container 1 placed within the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry comprising the treatment reagents within the exchangeable reagent cartridge of Cherry with a lid with releaseable fasteners of Holland wherein a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot as shown by another embodiment of Cherry and Holland in order to replace the depleted treatment reagents (Cherry; See Col. 9, lines 55-61) and to have access to the filter cartridge for replacement (Holland; See Col. 8, lines 50-51).
  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Mitchell et al. (US 2008/0245710 A1).
Regarding Claim 6, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. The combination does not disclose further comprising at least one sensor probe for detecting at least one condition of the reactive treatment cell or reagents contained therein, or pore fluids flowing therethrough. The combination does however disclose replacing the treatment reagent after they are spent (Cherry; See Col. 9, lines 55-61, replaced with fresh treatment material).
Mitchell discloses a filtration apparatus using treatment reagents to treat contaminated water (See Fig. 6, filtration apparatus 200 comprising filter layers 206 and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reactive treatment of Hull and Cherry further comprising at least one sensor probe for detecting at least one condition of the reactive treatment cell or reagents contained therein, or pore fluids flowing therethrough as shown by Mitchell in order to provide the performance of the treatment reagent (See [0040]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claims 7 and 10
Additional Disclosure Included:
Claim 10: The sediment capping system of claim 7, wherein the impermeable capping layer comprises a layer of composite particles having a solid core and a hydratable sealant layer at least partially encapsulating the solid core (See Fig. 5 and Col. 6, lines 11-16, AquaBlok cap 30), optionally blended with aggregate, the impermeable capping layer having a conductivity of lx 10 7 cm/sec or less (See Col.5, lines 19-22 and Col. 17, lines 1-14).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 9, the combination of Hull and Cherry discloses the sediment capping system of Claim 7. The combination does not disclose the sediment capping system wherein the supporting layer is a permeable layer comprising composite particles having a conductivity of from 1x10-1 to 1x10-6 cm/sec.
Hull does however disclose in a different embodiment the use of a sediment capping system (See Figs. 7). Hull discloses the use of composite particles of AquaBlok composite particles within a layer (See Fig. 7, AQUABLOK particles within AQUABLOK layer 54) which is under a cover layer (See Fig. 7, AQUABLOK cap 30). Hull discloses the use of composite particles of AquaBlok is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water) having a conductivity of from 1x10-1 to 1x10-6 cm/sec, (See Col. 33, lines 43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sediment capping system of Hull and Cherry wherein the -1 to 1x10-6 cm/sec as shown by Hull in order to remove one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Koerner et al. (US 4842448) and Tsai (US 2007/0235381 Al).
Regarding Claim 11, the combination of Hull and Cherry discloses the sediment capping system of Claim 7. The combination does not disclose a removable impermeable cover for a top of the housing, the removable impermeable cover having an outlet; or a conduit for fluid communication between the outlet and a vacuum pump.
Koerner discloses a sediment capping system (See Fig. 2) comprising an outlet pipe for discharging contaminated fluid (See Fig. 2, outlet pipe 20 discharging contaminated fluid) positioned on a supporting layer consisting of a sediment bed, a drainage blanket or an underlying permeable layer (See Fig. 1, soil 12 and geo-composite 10 in the inner layer 16) and an impermeable capping layer on the upper surface of the supporting layer (See Fig. 3, outer barrier layer 14) and a seal around the perimeter of the outlet pipe (See Fig. 2, pipe 20 perimeter sealed by barrier layer 14). Koerner discloses a conduit for fluid communication between the outlet and a vacuum pump (Koerner; See Fig. 1 and Col. 4, lines 24-SI, outlet pipe 20 draws liquid using a vacuum pump). Koerner discloses using a conduit between the outlet and a vacuum pump to remove fluid from the contaminated soil area between the impermeable capping layers by creating a pressure difference (See Col. 4, lines 24-41). The pressure difference allows 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sediment capping system of Hull and Cherry comprising the conduit and vacuum pump attachment to the outlet of Hull and Cherry in order to remove the fluid from the contaminated soil by a vacuum pump to store the fluid in a container for processing or transportation (See col. 4, lines 24-45).
The combination of Hull, Cherry, and Koerner does not disclose a removable impermeable cover for a top of the housing, the cover having an outlet. Cherry does however disclose in another embodiment where the treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
Tsai discloses a reactive treatment cell housing (See Fig. 1, water filter 1) further comprising a removable impermeable cover for the top of the reactive treatment cell housing (See Fig. 1, cover shell 18), the cover having an outlet (See Fig. 1, cover shell 18 having outlet 181). Tsai discloses the two shells are removable from each other in order to replace the cartridge inside the housing of the water filter (See Fig. 1 and [0036], twisting cover shells 17 and 18 allows user to replace filter cartridge 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sediment capping system of Hull, Cherry, and Koerner .
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claims 12 and 14
The combination of Hull and Cherry does not disclose a method comprising applying a permeable blanket or layer to a sediment surface to form a permeable supporting layer; positioning the permeable floor of the reactive treatment cell on an upper surface of the sediment surface or permeable supporting layer.
Hull does however disclose in a different embodiment the use of a sediment capping system (See Figs. 7). Hull discloses the use of composite particles of AquaBlok composite particles within a layer (See Fig. 7, AQUABLOK particles within AQUABLOK layer 54) which is under a cover layer (See Fig. 7, AQUABLOK cap 30). Hull discloses the use of composite particles of AquaBlok is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull and Cherry comprises applying permeable blanket or layer to a sediment surface to form a permeable supporting layer; positioning the permeable floor of the reactive treatment cell on an upper surface of the sediment or permeable supporting layer as shown by another embodiment of Hull in order to remove one or more contaminants from contaminated pore fluid below the impermeable capping layer (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
Additional Discourse Included:
Claim 14: The method of claim 12, wherein the permeable supporting layer comprises the composite particles forming the impermeable capping layer having a conductivity of from 1x10-1 to 1x10-6.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Holland (US 5908558).
Regarding Claim 16, the combination of Hull and Cherry discloses the method of Claim 12. While the combination discloses the reactive treatment cell further comprising a boot portion dimensioned to seal the treatment reagent (See Fig. 1, lower layer of gate 23 comprising tight wall 18 which houses/seals the treatment reagent 25 within the body 30), the combination does not disclose wherein the housing comprises an exchangeable cartridge containing one or more treatment reagents, the reactive treatment cell further comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot.
Cherry does however disclose in another embodiment where the treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
Holland discloses an exchangeable reagent cartridge (See Fig. 1, filter container 1) wherein the housing comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable reagent cartridge (See Fig. 1, filter container 1 placed within the housing 2) and a releasable fasteners for securing the exchangeable cartridge into the boot (See Fig. 1, lid 3 with screws to hold filter container 1 within housing 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull and Cherry wherein the treatment reagents within exchangeable reagent cartridge of Cherry with a lid with releaseable fasteners of Holland wherein a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot as shown by Cherry and Holland in order to replace the depleted treatment reagents (Cherry; See Col. 9, lines 55-61) and to have access to the filter cartridge for replacement (Holland; See Col. 8, lines 50-51).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 17, the combination of Hull and Cherry discloses the sediment capping system of claim 7. The combination further discloses a method of treating contaminated pore fluid (See Fig. 5, fluid exiting pipes 46 is treated by reactive AQUABLOK 48) comprising treating the contaminated pore fluid with the sediment capping system of claim 7 (See Claim 7 rejection of combination of Hull and Cherry).
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Koerner et al. (US 4842448) and Tsai (US 2007/0235381 Al).
Regarding Claim 18, the combination of Hull, Cherry, Koerner, and Tsai discloses the sediment capping system of Claim 11. The combination further discloses a method of capping a sediment bed using the sediment capping system of Claim 11, the method comprising positioning the reactive treatment cell on a sediment or the permeable supporting layer (Hull; See modified submersible AQUABLOK 48 positioned on top of soil 
The combination of Hull, Cherry, Koerner, and Tsai does not disclose a method comprising subsequently removing the removable impermeable cover to allow remaining pore fluids to daylight through the submersible reactive treatment cell.
Cherry does however disclose another embodiment where the top cover is removed and is exposed to daylight through the reactive treatment cell (See Figs. 8 and 10, see basket 79 with reactive treatment material exposed to outside environment i.e. sunlight) in order to easily remove the treatment reagents, after the treatment reagents are depleted (See Col. 9, lines 55-61, replaced with fresh treatment material through crane 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull, Cherry, Koerner, and Tsai subsequently removing the removable impermeable cover to allow remaining pore fluids to daylight .
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 19, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. The combination further discloses a method of modifying the flow of the upwelling pore fluids flowing within a sediment bed below the body of water (Hull; See Fig. 5, capping system modified using the submersible reactive treatment cell of Hull and Cherry of claim 1 by modifying the reactive AQUABLOK 48 surrounded by the impermeable AQUABLOK cap 30 between water 34 and contaminated soil 32), the sediment bed being capped by an impermeable cap layer separating the sediment bed from the body of water for at least a portion of the sediment bed (See Fig. 5, impermeable AQUABLOK cap 30 on top of contaminated soil 32), the method comprising identifying a target area of the sediment bed or impermeable cap layer beneath a body of water to which the flow of upwelling pore fluids is to be direct (See Fig. 5 and Col. 33, lines 35-41, removing sections of cap 30 to form holes for reactive AQUABLOK 48 to direct fluid to flow to reactive AQUABLOK 48), removing a portion of the impermeable cap layer to create a hole in or near the target area (See Fig. 5 and Col. 33, lines 35-41, removing sections of cap 30 to form holes for reactive AQUABLOK 48), inserting the submersible reactive treatment cell according to Claim 1 through the body of water and into the hole in the impermeable cap layer such that the permeable floor layer of the reactive treatment cell is in fluid communication with the sediment bed below .
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 20, the combination of Hull and Cherry discloses the method of Claim 19. The combination does not disclose wherein the permeable floor layer of the reactive treatment cell is in fluid communication with an intermediate permeable layer that is in fluid communication with the sediment bed below of the impermeable cap layer.
Hull does however disclose in a different embodiment the use of a sediment capping system (See Figs. 7). Hull discloses the use of composite particles of AquaBlok composite particles within a layer (See Fig. 7, AQUABLOK particles within AQUABLOK layer 54) which is under a cover layer (See Fig. 7, AQUABLOK cap 30). Hull discloses the use of composite particles of AquaBlok is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull and Cherry comprises wherein the permeable floor layer of the reactive treatment cell is in fluid communication with an intermediate permeable layer that is in fluid communication with the sediment bed below of the impermeable cap layer as shown by another embodiment of Hull in order to remove one or more contaminants from contaminated pore fluid below the impermeable capping layer (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting searching and consideration on the current set of claims, the Examiner has found that Claim 13 would be allowable over the prior art rejection.  Specifically, the claim involves “retrofitting the submersible reactive treatment cell…into a prior existing sediment capping system” including “removing a section of the cap layer…to create a hole”, “inserting the submersible reactive treatment cell into the hole”, and “to form a seal around the perimeter [of the submersible reactive treatment cell]”, which are considered allowable over the closest prior art, including Hull (US 6386796 B1), Cherry et al. (US 5487622), and particularly Olsta et al., (“Olsta”, US 2008/0264546).  The Examiner finds that there do not appear to be reasonable modifications in the relevant fields of endeavor to modify these references to accomplish the claimed invention within Claim 13.  However, the Examiner notes there remains a 112(b) issue within Claim 13 which makes Claim 13 currently rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN M PEO/Primary Examiner, Art Unit 1779